Citation Nr: 1020550	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for pancreatitis, to 
include as secondary to a kidney disorder and diabetes 
mellitus.  

Entitlement to service connection for sarcoma protuberans of 
the left collarbone region, to include as due to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The Board notes that the Veteran perfected an appeal of 
eleven issues denied by the RO in its January 2005 rating 
decision.  Subsequently, in November 2006 and March 2008 
rating decisions, the RO granted service connection for all 
of the claimed disorders except for the two currently before 
the Board.  Regarding the service connected disorders, the 
benefits sought on appeal have been granted in full and will 
not be discussed further.  

The issue of entitlement to service connection for sarcoma 
protuberans of the left collarbone region, to include as due 
to herbicide exposure, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that pancreatitis was present in service, is 
related to service or was caused or aggravated by a service 
connected disability.  


CONCLUSION OF LAW

Pancreatitis was not incurred in or aggravated during 
military service, and it was not caused or aggravated by a 
service connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in November 2003.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.    

In the instant appeal, the Veteran was not provided with 
notice with respect to the disability rating and effective 
date elements of a service connection compensation claim as 
required by Dingess/Hartman.  However, for reasons explained 
more fully below, the Board is denying the claim of 
entitlement to service connection for pancreatitis.  As such, 
neither a disability rating nor an effective date will be 
assigned, making evidence pertaining to either of these 
elements irrelevant.  A failure to provide notice of these 
elements is, at most, harmless error. 

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records and private treatment 
records.  The Board notes that the record contains evidence 
that the Veteran is receiving benefits from the Social 
Security Administration.  However, in the second submission 
of his claim in November 2003, the Veteran stated that he was 
receiving disability benefits for a kidney disorder.  The 
Board finds that, as his disability benefits do not pertain 
to pancreatitis, associated records would not be relevant to 
the claim on appeal.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 
(Fed. Cir. 2010) (clarifying that VA's duty to assist applies 
only to records relevant to a Veteran's present claim).  

The Veteran received a VA examination in November 2004.  In 
that regard, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examination and opinion obtained in this case is adequate, as 
it is predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  The VA 
physician considered all of the pertinent evidence of record 
and the statements of the Veteran, and he provided a 
rationale for the opinion stated.  The Board notes that the 
examiner did not provide an opinion with regard to the 
relationship between pancreatitis and a service-connected 
kidney disorder.  However, the Board finds that this is 
harmless error; because the record does not contain evidence 
of a current disability, the duty to assist does not include 
obtaining an opinion with regard to this issue.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).   

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Analysis

The Veteran seeks service connection for pancreatitis as 
secondary to service-connected diabetes mellitus and 
residuals of a kidney transplant.  In an April 2005 notice of 
disagreement, the Veteran stated that he was given an 
extremely heavy dose of calcium to control phosphorus during 
dialysis.  He believes this caused his pancreatitis.  He 
stated that a physician attributed the pancreatitis to 
alcohol use, but the Veteran denied excessive alcohol use.  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that service treatment records are negative for 
complaints of or treatment for pancreatitis.  The Veteran has 
not claimed that pancreatitis began in service.  Therefore, 
entitlement to service connection for pancreatitis based on 
in-service incurrence must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between separation from active duty in 1969 and his single 
episode of pancreatitis in 2000 to be compelling evidence 
against finding continuity.  Further, the Veteran has not 
claimed that pancreatitis symptoms have existed since 
service.  Therefore, entitlement to service connection for 
pancreatitis based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record contains a VA opinion dated 
in November 2004.  The VA examiner noted the Veteran's one 
episode of acute pancreatitis in October 2000, which was 
believed to be secondary to a history of alcohol use or to 
oral calcium intake for binding of phosphate in relation to 
end stage renal disease.  In the examiner's opinion, the 
Veteran's pancreatitis was not caused by or the result of 
service-connected type II diabetes mellitus, and there was no 
current diagnosis of the disease. 

The Board notes that private treatment records show a 
hospital admission for one episode of pancreatitis in October 
2000.  These records indicate that possible contributing 
factors were alcohol consumption and elevated calcium.  The 
evidence that elevated calcium related to end stage renal 
disease may have contributed to the episode of pancreatitis 
is inconsequential, as there is no current diagnosis of 
pancreatitis.  A current diagnosis is required for a service 
connection claim.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Accordingly, service connection based on the initial 
documentation of the disability after service under 38 C.F.R. 
§ 3.303(d) must be denied.  Based on the above discussion, 
the Board finds that service connection is also not warranted 
under 38 C.F.R. § 3.310.
         
As to the Veteran's claims regarding the etiology of 
pancreatitis, the Board finds that this type of opinion 
requires medical expertise.  Therefore, since laypersons are 
not capable of opining on matters requiring medical 
knowledge, the Board finds the Veteran's opinion not 
probative.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).   

Accordingly, service connection must be denied.  In reaching 
the above conclusion, the Board also considered the doctrine 
of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the 
preponderance of the evidence is against the claim, to the 
extent outlined above, the doctrine is not for application.  
See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for pancreatitis is denied.  


REMAND

The Veteran contends that his sarcoma protuberans of the left 
collarbone region was caused by exposure to herbicides during 
service in the Republic of Vietnam.  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the Veteran must show the following: (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under 38 C.F.R. 
§ 3.309(e); and (3) that the current disease process 
manifested to a degree of 10 percent or more within the 
specified time period described in 38 C.F.R. 
§ 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e). 

The record reflects that the Veteran has the requisite type 
of service in the Republic of Vietnam, as defined by 
38 C.F.R. § 3.307(a)(6)(iii), and therefore, he is presumed 
to have been exposed to an herbicide agent, Agent Orange, 
during service.  Further, the Veteran's soft tissue sarcoma 
is a disease enumerated under 38 C.F.R. § 3.309(e).  

The Veteran and his representative have asserted, including 
in an April 2010 Informal Hearing Presentation, that a tumor 
was removed from the Veteran's shoulder in 1972, only three 
years after his separation from service.  While the Board 
notes that the record does not contain evidence of current 
residuals of this surgery, the RO scheduled an examination to 
determine the nature of possible residuals.  The report of a 
November 2004 VA examination does not indicate that the 
Veteran was actually examined for residuals of sarcoma 
tuberans or that any testing was completed.  

It appears that the Veteran was scheduled for a skin 
disorders examination in February 2007.  The record shows 
that he failed to report but called the RO requesting that 
the examination be postponed because he was scheduled for 
surgery.  He was instructed to notify the RO when he received 
clearance from his physician to complete the scheduled 
examination.  A report of contact indicates that, in July 
2007, the Veteran called the RO to request that several 
cancelled examinations be rescheduled.  The examinations were 
not rescheduled.  In the April 2010 Informal Hearing 
Presentation, the Veteran's representative requested that the 
Board remand the issue to complete the previously sought 
examination.    

The Board finds that the Veteran should be scheduled for a VA 
examination.  Since the record contains evidence of the 
requisite service in the Republic of Vietnam and evidence 
that the Veteran has been diagnosed with a disease associated 
with exposure to certain herbicide agents, the determinative 
issue is whether he currently suffers from soft tissue 
sarcoma or residuals of surgery performed in 1972.  A remand 
is required to obtain an examination and opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate medical examination to 
determine whether he suffers from any 
current residuals of sarcoma protuberans 
and the 1972 tumor removal.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should discuss 
any current manifestations of sarcoma 
protuberans and/or any surgical residuals 
in detail.    

Please send the claims folder to the 
examiner for review in conjunction with 
the examination; the examiner should 
indicate that it was reviewed.   

3.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
sarcoma protuberans should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


